START, C. J.
(dissenting-).
I dissent. As I understand the record, the evidence conclusively establishes the fact that the manager of the defendant drew its check, payable to the order of the person to whom Messrs. Scheffer & Rossum had directed $50 be paid; that is, to Joseph E. Jerome, who was one of their employees. This particular Joseph E. Jerome was the payee of the check, and alone authorized to indorse it so as to pass title thereto by indorsement. The check was then delivered to the cashier of the defendant, to- be delivered to such payee; but the cashier, by mistake induced by the fraud of a third party, delivered the check to him, he having been identified as Joseph E. Jerome. Whether his name was in fact Joseph E. 'Jerome is not quite clear from the evidence, but it is immaterial whether that was his name or not; for, in any event, he was not *505the payee named in the check* and therefore he could not transfer title thereto by indorsement, no matter what his name was.
The case is, then, one where a valid check was made payable to the order of one party, but was delivered by the mistake of the drawer to a third party, who indorsed the check to the plaintiff. It is clear that the plaintiff by such indorsement obtained only an apparent title to the check, for in fact the check was never indorsed by the payee. It would follow that the plaintiff cannot recover the amount of the check from the drawer unless the latter is estopped from showing 'that the check was not indorsed by the real payee. It seems to me that the defendant is not so estopped. The facts with respect to the indorsement are that the party to whom the defendant delivered the check went directly to the plaintiff’s place of business, purchased a hat, and tendered the check in payment therefor, and, upon his writing the name Joseph E. Jerome on the back thereof, the plaintiff accepted it without any investigation whatever, or knowledge as to whether the party so indorsing it, who was a stranger to him, was the payee named therein, and without any knowledge that he was the person to whom it had been delivered by the defendant. The plaintiff could not have relied upon a fact which he did not know. Besides he was guilty of negligence- in so accepting the check.